11 PETTIGREW, J.,
concurring.
I respectfully concur in the results reached by the majority.
Once the Department of Public Safety and Corrections submitted its supporting affidavit with its motion for summary judgment negating material issues of fact ger-maine to appellant’s cause of action, it became incumbent upon appellant to submit counter affidavits or other admissible evidence to demonstrate that the DPS had direct supervision of, control of, and/or active participation in the inspection of the vehicle at issue in this case. The appellant failed to do so, thus summary judgment is appropriate under the facts of this case. However, under different factual circumstances, the State could possibly be liable for the actions of its vehicle inspectors, *155depending upon the amount of control, supervision, and/or actual participation in the inspection by the DPS.